Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "offshore type" in claims 2 and 10 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if offshore type refers to workers working on an oil platform that extracts natural resources from beneath the ocean floor or in a foreign country. The latter is used for the purpose of examination, however, clarification of the language is requested. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite a system, a method and a computer readable storage medium; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating hiring, which is considered to be a method of organizing human activities type of abstract idea.  
Using claim 9 as a representative example that is applicable to claims 1 and 17, the abstract idea is defined by the elements of:
A method comprising: determining submitted rates for one or more workforce resources associated with a requisition, wherein each of the one or more workforce resources is associated with a job type and a location; determining, based on at least the job type and the location, a market pay rate for each of the one or more workforce resources; outputting, based on the submitted rates and a number of working units, a first total cost for each of the one or more workforce resources; outputting, based on the market pay rate and the number of working units, a second total cost for each of the one or more workforce resources; and outputting a function of the first total cost and the second total cost.
The above limitations are reciting a method of organizing human activities in the form of hiring. The claimed steps are essentially walking through the process of helping a hiring manager determine the pay for an employee. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite a fundamental economic practices of commercial interactions in the form of hiring a workforce.
For claim 1, the additional elements are a processor and a memory.
For claim 9, there are no additional elements. 
For claim 17, the additional element is a computing device.

For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2 and 10, wherein the job type of a select workforce resource comprises an offshore type and the market pay rate for the select workforce resource is set as the submitted rate for the select workforce resource is a further embellishment of the same abstract idea in claim 9. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
 wherein the market pay rate is determined as a function of a market rate retrieved from an entity is a further embellishment of the same abstract idea in claim 9. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claims 4 and 12, wherein the function is a mark-up of the market rate retrieved from the entity is a further recitation of the same abstract idea that was found in claim 9. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 5 and 13, wherein the entity comprises a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources is a further embellishment of the same abstract idea that was found in claim 9. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 6 and 14, wherein the market rate retrieved from the entity is a median hourly rate selected based on the job type and location of the one or more workforce resources is a further recitation of the same abstract idea that was found in claim 9. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 7, 15 and 19, wherein the function of the first total cost and the second total cost comprises a difference of first total cost and the second total cost is a further embellishment of the same abstract idea that was found in claim 9. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claims 8, 16 and 20, detecting one or more negotiations between a first computing device of a customer and a second computing device of at least one service provider in response to the requisition is a further embellishment of the same abstract idea that was found in claim 9. The additional elements of the claim are a first computing device and a second computing device configured to execute the steps that define the same abstract idea as claim 9. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim 
Although the Examiner recognizes that claims 17-20 are directed to computer readable storage medium, they have not been rejected under 35 U.S.C. § 101 as covering non-statutory subject matter since the applicant has provided a special definition for the computer readable storage medium in the specification, paragraph [0053], that does not include signals per se.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRue et al. (US 20060031109 A1) in view of Manser et al.  (WO 2010011652 A1).
Regarding claims 1, 9 and 17:
LaRue discloses:
A method comprising: determining submitted rates for one or more workforce resources associated with a requisition {LaRue discloses a system for staffing temporary medical positions, see paragraph [0005]. See at least paragraph [0040] Table III shows an exemplary order rates entry form for a medical service provider to enter offered pay rates to potential candidates to fulfill the temporary medical positions. The entry form may include regular rates (e.g., dollars per hour), on call pay rates, per scan pay rates, evening shift differential pay rates, graveyard shift differential pay rates, and weekend shift differential pay rates}, 
wherein each of the one or more workforce resources is associated with a job type and a location {See at least paragraph [0005] Receiving a request from a medical service provider to staff a temporary medical position having specified qualifications at a geographic location for an offered pay rate over a time range. The system is able to search a database of medical professional to find potential candidates for temporary position. Examiner considers a temporary medical position a job type}; 
determining, based on at least the job type and the location, a market pay rate for each of the one or more workforce resources {See at least paragraph [0040] In addition, the table may provide typical pay rates paid in the local area of the medical service provider submitting a temporary medical position to be filled. It should be understood that the entry form may alternatively provide for pay rates that are not dollars per hour depending on how the medical service provider pays for temporary medical positions to be filled. The typical pay rates for the local area may be determined as an average of the pay rates in the local area, by competitor analysis (e.g., competing types of medical service providers), or other local, regional, or national pay rate for a particular type of position}.
outputting, based on the submitted rates and a number of working units, a first total cost for each of the one or more workforce resources {See at least paragraph [0021] The offered pay rate may be a pay rate in dollars per hour, fixed or lump sum amount over a certain time period, or other method for paying a medical professional for working for a certain amount of time or performing certain functions. The examiner considers offered pay rate to be equivalent to a first total cost. The offered pay rate can be the lump sum over a certain time that may be based on the number of hours worked or working units}; 
outputting, based on the market pay rate and the number of working units, a second total cost for each of the one or more workforce resources {See at least paragraph [0041] One embodiment for setting the pay rates includes utilizing historical pay rates accepted by the medical professionals. While the reference does not explicitly disclose that the historical pay rates are based on a number of working units, the reference does disclose that pay rates can include a lump sum amount over a certain time period, see paragraph [0021]. Therefore, the examiner considers historical pay rates as a second total cost}; and 
LaRue does not disclose but Manser discloses:
outputting a function of the first total cost and the second total cost {Manser discloses an employee performance monitoring system, see paragraph [0002]. See at least paragraph [0004] Comparing the average cost of a job in the marketplace to the cost of a consultant or temporary employee}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide LaRue with the comparison of Manser so that the organization can determine the true value of the temporary employee as taught by Manser, paragraph [0004]. The cost of a consultant or temporary employee is a determinant for the value they bring to the organization.    
Regarding claims 3 and 11:
wherein the market pay rate is determined as a function of a market rate retrieved from an entity {See at least paragraph [0040] Table III shows the typical pay rates paid in the local area of the medical service provider submitting a temporary medical position to be filled. The typical pay rates for the local area may be determined by competitor analysis (e.g., competing types of medical service providers). The examiner considers a typical pay rate obtained by competitor analysis to be equivalent to market rate retrieved from an entity. According the applicant’s specification in paragraph [0022], an entity can be a company, organization, institution or individual}.
Regarding claims 4 and 12:
LaRue in view of Manser disclose the method of claim 11. LaRue further discloses wherein the function is a mark-up of the market rate retrieved from the entity {See at least paragraph [0041] The system is able to store historical pay rates for a position in a particular location. The system also allows a medical service provider to override the historical rates and input a rate higher than the historical pay rates. The examiner considers the input high rate to be a mark-up}.  
Regarding claims 5 and 13:
LaRue in view of Manser disclose the method of claim 11. LaRue further discloses wherein the entity comprises a repository of information associated with workforce resources having a same or similar job type or location, or both as the one or more workforce resources {See at least paragraph [0044] A list of medical professionals meeting a medical professional search request can be stored in a database. The search utilizes distance between the location of the temporary medical position and the medical professionals having skills that meet the criteria established by the medical service provider to identify possible matches. A database containing medical professionals available to fill temporary medical positions may be indexed prior to performing the search}.
Regarding claims 6 and 14:
discloses wherein the market rate retrieved from the entity is a median hourly rate selected based on the job type and location of the one or more workforce resources. {See at least paragraph [0041] The temporary medical position staffing system may store historical negotiated pay rates for particular positions (e.g., MRI system operator) in a database as related to location (e.g., associated with zip codes) and collect those historical pay rates to determine min, max, and median}.
Regarding claims 7, 15 and 19:
LaRue in view of Manser discloses the method of claim 9. Manser further discloses wherein the function of the first total cost and the second total cost comprises a difference of first total cost and the second total cost.{See at least paragraph [0052] The Performance Management Optimization (PMO) assessment module supports the use of salary bands that define the minimum and maximum salaries for each job title by geographic locations. Comparing the employee's actual cost to the company with the salary band that corresponds to the employee's job and geographic location provides a more precise determination of the employee's relative cost. [0037] A company can compare the cost of an employee to the average cost of a person performing equivalent tasks in the general workforce}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide LaRue with the ability to compare the actual pay of an employee with the average cost of another person in the same role so that a company’s "return on investment" of each member of its workforce and of the overall workforce can be determined as taught by Manser, paragraph [0037]. Comparing two costs is equivalent to finding a difference. 
Regarding claims 8, 16 and 20:
LaRue in view of Manser discloses the method of claim 9. LaRue further discloses comprising detecting one or more negotiations between a first computing device of a customer and a second computing device of at least one service provider in response to the requisition. [0025] An electronic . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRue et al. (US 20060031109 A1) in view of Manser et al.  (WO 2010011652 A1) further in view of Shah et al. (US 10402757 B1)
Regarding claims 2 and 10:
LaRue in view of Manser discloses the method of claim 9. LaRue further discloses 
the market pay rate for the select workforce resource is set as the submitted rate for the select workforce resource {See at least paragraph [0021] The temporary medical position staffing process starts where a request is received to staff or fill a temporary medical position having specified qualifications at a geographic location for an offered pay rate over a time range or schedule}.
LaRue in view of Manser does not disclose but Shah discloses
wherein the job type of a select workforce resource comprises an offshore type {See at least col. 1 lines 22-29 - In the face of increasing global competition and under the constant pressure to lower costs, many companies have turned to offshoring and/or outsourcing projects, such as software development. Offshoring is moving to a captive office in another country (for example, India or China), while outsourcing refers to using different partners around the globe to do work, such as, for example, commodity-type work}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide LaRue in view of Manser with the concept of offshoring disclosed by . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cullen (US 8799039 B2) - discloses a computer system and method for collecting human resource compensation and cost rate information. 
McCrea (US 20080120152 A1) - discloses a systems and methods of managing work relationships between one or more clients and one or more service providers (e.g., contractors, vendors, sub-vendors, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.J.H./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687